Exhibit 10.3
AMENDMENT #7 TO CONTRACT NO. 0652 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
AMERIGROUP GEORGIA MANAGED CARE COMPANY, INC.
     This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and AMERIGROUP Georgia
Managed Care Company, Inc. (hereinafter referred to as “Contractor”) and is made
effective this 23 day of September, 2009 (hereinafter referred to as the
“Effective Date”). Other than the changes, modifications and additions
specifically articulated in this Amendment #7 to Contract # 0652,
RFP#41900-001-0000000027, the original Contract shall remain in effect and
binding on and against DCH and Contractor. Unless expressly modified or added in
this Amendment #7, the terms and conditions of the original Contract are
expressly incorporated into this Amendment #17 as if completely restated herein.
     WHEREAS, DCH and Contractor executed a contract for the provision of
services to members of the Georgia Families Program;
     WHEREAS, DCH pays Contractor a per member per month capitation rate for
each Georgia Families member enrolled in the Contractor’s plan;
     WHEREAS, DCH has sought permission from the Centers for Medicare and
Medicaid Services (hereinafter referred to as “CMS”) to revise the capitation
rates payable to Contractor for State Fiscal Year 2010; and
     WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and
Contractor desire to amend the above-referenced Contract by adding additional
funding as set forth below.
     NOW THEREFORE, for and in consideration of the mutual promises of the
Parties, the terms, provisions and conditions of this Amendment and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, DCH
and Contractor hereby agree as follows:

  I.   Upon receiving written notice from CMS indicating that agency’s approval
of the revised capitation rates, the parties shall delete the current Attachment
H, Capitation Payment in its entirety and replace it with the new Attachment H,
Capitation Payment, contained at Exhibit 1 to this Amendment.     II.   DCH and
Contractor agree that they have assumed an obligation to perform the covenants,
agreements, duties and obligations of the Contract, as modified and amended
herein, and agree to abide by all the provisions, terms and conditions contained
in the Contract as modified and amended.     III.   This Amendment shall be
binding and inure to the benefit of the parties hereto, their heirs,
representatives, successors and assigns. Whenever the provisions of this
Amendment and the Contract are in conflict, the provisions of this Amendment
shall take precedence and control.     VI.   It is understood by the Parties
hereto that, if any part, term, or provision of this Amendment or this entire
Amendment is held to be illegal or in conflict with any law of this State, then
DCH, at its sole option, may enforce the remaining unaffected portions or
provisions of this

 



--------------------------------------------------------------------------------



 



      Amendment or of the Contract and the rights and obligations of the parties
shall be construed and enforced as if the Contract or Amendment did not contain
the particular part, term or provision held to be invalid.     VII.   This
Amendment shall become effective as stated herein and shall remain effective for
so long as the Contract is in effect.     VIII.   This Amendment shall be
construed in accordance with the laws of the State of Georgia.     IX.   All
other terms and conditions contained in the Contract and any amendment thereto,
not amended by this Amendment, shall remain in full force and effect.

— SIGNATURES ON THE FOLLOWING PAGE—

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
IN WITNESS ‘WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.
GEORGIA DEPARTMENT OF COMMUNITY HEALTH

         
-s- Dr. Rhonda M. Meadows [w76069w7606904.gif]
 
  9/23/09
Date
 
   
Dr. Rhonda M. Meadows, M.D
       
Commissioner
       

AMERIGROUP GEORGIA MANAGED CARE COMPANY, INC.

             
BY:
  (ILLEGIBLE) [w76069w7606907.gif]
 
SIGNATURE   09/02/09
 
Date   [SEAL]
 
           
 
  -s- Tunde Sotunde [w76069w7606905.gif]        
 
           
 
  Please Print/Type Name Here        
 
  Chief Executive Officer        

         
 
 
 
AFFIX CORPORATE SEAL HERE    
 
  (Corporations without a seal, attach a Certificate of Corporate Resolution)  
 

         
ATTEST:
  -s- Stanley F. Baldwin [w76069w7606906.gif]
 
**SIGNATURE    
 
       
 
  Vice President and Secretary
 
TITLE    

 

*   Must be President, Vice President, CEO or Other Authorized Officer   **  
Must be Corporate Secretary

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
CONFIDENTIAL — NOT FOR CIRCULATION
ATTACHMENT H
Attachment H is a table displaying the contracted rates by rate cell for each
contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region.
*****REDACTED*****

 